Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

3.73(b).
Claims 13-32 are rejected on the ground of nonstatutory obviousness-type double
patenting as being unpatentable over claims 1-34, respectively, of US Patent 10,318,013 B1.
Limitations of the present invention and corresponding US Patent 10, 318,013 B1 are listed in the following table for claim 13.
Claim 13 of Present Invention
Claim1 of Patent 10,318,013 B1
An apparatus for enabling a user to control one or more output systems, where at
least one aspect of the one or more output systems is desired to be controlled by a given user action via a given plurality of input devices and is not otherwise configured to be controlled by the user action via the plurality of input devices, the apparatus comprising:
An apparatus for enabling a user to control an output system with desired user actions via a desired plurality of input devices, where at least one aspect of the output system desired to be controlled by a given user action via a given plurality of input devices is not otherwise configured to be controlled by the user action via the plurality of input devices, the apparatus comprising:
a. one or more wired or wireless input ports configured to receive input device signals conveying data pertaining to user actions from the plurality of input devices;
b. one or more wired or wireless input ports configured to receive input device signals conveying data pertaining to user actions from the plurality of input devices;
b. a first interconversion logic configured to convert the input device signals to converted input device signals having a data format 


d. the modular, reconfigurable signal processing pipeline configurable via the configuration API to route one or more of the converted input device signals through at least one API-selected first signal 
transformation to create one or more transformed signals, then route the 
transformed signals to one or more API-selected aspects of the output system, 
thus creating one or more pre-output signals
d. a second interconversion logic configured to convert the one or more pre-output signals to one or more output signals having a data format suitable to control the one or more API-selected aspects of the one or more output systems;
e. a second interconversion logic 
configured to convert the one or more pre-output signals to one or more output signals having a data format suitable to control the one or more API-selected aspects of the output system;
e. one or more wired or wireless output ports configured to transmit the one or more output signals to the one or more output systems;
f. one or more wired or wireless output ports 
configured to transmit the one or more output signals to the output system;  
and
f. the configuration API; and
a. a configuration API;

g. a user interface controlling the configuration API.


Dependent Claims 14-32 of the present invention can mapped to Claims 2-34 of US Patent 10,318,013 B1.
Although the conflicting claims are not identical, they are not patentably distinct from
each other because:
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim’, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624